Citation Nr: 0403673	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel   



INTRODUCTION

The veteran served on active duty from October 1956 to 
February 1960.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied service connection for a seizure 
disorder.  The veteran filed a notice of disagreement (NOD) 
in January 2003.  A statement of the case (SOC) was issued in 
April 2003, and the veteran submitted a substantive appeal 
later that month.  

In June 2003, less than 90 days after the RO's April 23, 2003 
notification that the RO had certified the appeal to the 
Board, the veteran filed additional evidence directly with 
the Board.  The evidence consisted of additional treatment 
records from a private neurologist, Dr. William A. Paulsen, 
for the veteran's seizure disorder and related symptoms.  
This evidence is accepted for inclusion in the record.  See 
38 C.F.R. § 20.1304(a) (2003).  

For the reasons explained below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § § 1110, 1131 (West 2002); 38 C.F.R.§ 
3.303(a) (2003).  In addition, certain chronic diseases, 
including epilepsy, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within a prescribed period following separation from active 
duty, one year for epilepsy.  38 U.S.C.A. 1101, 1112, 1113, 
1137 (West 2002);      38 C.F.R. §§  3.307, 3.309 (2003).

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 38 
C.F.R. §§ 3.303(c), 4.9.  However, service connection may be 
granted for such defects in limited circumstances, such as 
when the defect is aggravated in service due to the 
development of a superimposed disease or injury.  See 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

A review of the claims file indicates that the complete 
service medical records pertaining to the veteran are 
unavailable, and that the National Personnel Records Center 
(NPRC) informed the RO in September 2001 that service medical 
records pertaining to the veteran were likely destroyed in a 
fire at that facility in 1973.  The Board is aware that in 
such a situation it has a heightened duty to assist the 
veteran in development of his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Those SMRs that are available, from October 1956 to August 
1957, are negative for any seizure disorder at service entry, 
or during active service.  There also is no evidence of a 
seizure disorder dated within one year of the veteran's 
separation from service in February 1960.   

The Board notes that the veteran's current seizure disorder, 
as well as a temporal lobe Arteriovenous Malformation (AVM) 
condition, are well documented in private neurological 
treatment records from October 1971 to May 2003, and VA 
treatment records from January 1994 to June 1994 and from 
December 1999.  The veteran has not undergone VA examination 
in connection with the claim.  Some medical records appear to 
link the veteran's seizure disorder to his AVM, which has 
been characterized as a congental or developmental defect.  
Moreover, the veteran has asserted, in his April 2003 
substantive appeal and during a May 2003 office visit with 
the neurologist, that he suffered an in service injury to his 
head which he believes is related to his seizure disorder.  

As a layperson without t the appropriate medical training and 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, such as the relationship, if 
any, between whether there is a nexus between the veteran's 
current he does, in fact, suffer from PTSD.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
However, he is competent to assert the occurrence of in-
service event, such as the in-service injury the veteran 
claims here.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Given the current medical evidence, and the veteran's 
assertion as to in-service head injury, the Board finds that 
a medical opinion as to the relationship, if any, between the 
veteran's AVM, an alleged in-service head injury, and his 
current seizure disorder, is needed to fully and fairly 
adjudicate the claim on appeal.  See 38 U.S.C.A. § 5103A 
(West 2002).  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility at which the examination is to take place.   

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records from the VA Medical Center 
(VAMC) in Mountain Home, Tennessee dated from January 1994 to 
June 1994 and from December 1999.  These VA medical records, 
along with the above-mentioned private neurological records, 
refer to the veteran's seizure disorder as an ongoing 
condition for which the veteran has continuously sought 
medical treatment.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Mountain Home VAMC from June 1994 to December 1999, and 
since December 1999, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003) as regards requesting records from 
Federal facilities.  

The RO also give the vetteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  For the sake of efficiency, the RO's adjudication 
of the claim should include consideration of the evidence 
received directly by the Board in June 2003.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's seizure 
disorder from Mountain Home VAMC not 
associated with the claims file.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination by a neurologist to obtain 
information as to the nature and likely 
etiology of the veteran's current seizure 
disorder.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail. 

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether the veteran 
currently suffers from a seizure 
disorder, and if so, whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
such current disability (1) was caused by 
a congenital or developmental 
arteriovenous malformation; and if so, 
(2) is the result of aggravation of that 
arteriovenous malformation due to 
superimposed in-service disease or injury 
(to particularly include the in-service 
head injury the veteran has alleged); or, 
if not, (3) is the result of disease or 
injury incurred or aggravated in service 
((to particularly include the in-service 
head injury the veteran has alleged).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.	After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence (to 
include the evidence submitted directly 
to the Board in June 2003) and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



